COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Evan Stuart Fairbanks v. The State of Texas

Appellate case numbers: 01-14-00124-CR; 01-14-00125-CR

Trial court case numbers: 1388074; 1388075

Trial court:             177th District Court of Harris County

       On August 13, 2014, appellant Evan Stuart Fairbanks filed “Appellant’s Motion to Abate
Appeals.” The Court requests a response to the motion from the State. It is ordered that the
response shall be filed no later than 10 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: August 14, 2014